—Appeal from a judgment of the County Court of Clinton County (Lewis, J.), rendered June 22, 1992, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
The record clearly establishes that defendant waived his right to appeal as part of a negotiated plea bargain, that the waiver was knowing and voluntary, and that he understood the consequences of the waiver. In any event, neither defendant’s claim that the plea allocution was insufficient nor his claim that he received ineffective assistance of counsel has merit.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed.